27 F.3d 569
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Denise FLOWERS, Plaintiff-Appellant,v.INDIANA UNIVERSITY SCHOOL OF LAW--INDIANAPOLIS, Defendant-Appellee.
No. 93-3752.
United States Court of Appeals, Seventh Circuit.
Submitted May 25, 1994.*Decided May 27, 1994.

1
Before POSNER, Chief Judge, and EASTERBROOK, Circuit Judge**

Order

2
The judgment is affirmed for the reasons stated by the district court.  We add only two considerations:  First, because there is no evidence at all of race or sex discrimination, it is unnecessary to decide what are the ingredients of a prima facie case in litigation under Title VI of the Civil Rights Act of 1964 and Title IX of the Education Amendments of 1972.  Second, the omission from appellant's brief of any references to the record, in violation of Circuit Rule 29(d)(2), is an independent reason to affirm the judgment.


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court.  The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a), Circuit Rule 34(f).  Appellant has filed such a statement and requested oral argument.  After considering that statement and the appellee's response, we conclude that oral argument would not be helpful, and the case is submitted for decision


**
 The third member of the panel recused himself and did not participate in the consideration or decision of this case, which is being decided by a quorum.  28 U.S.C. Sec. 46(d)